—Proceeding pursuant to CPLR article 78 to review a determination of the Superintendent of Schools of the respondent, Board of Education of the Putnam Valley Central School District, dated March 27, 1998, which, after a hearing, found the petitioner guilty of incompetence and terminated his employment as a custodian.
Adjudged that the determination is confirmed and the *236proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contention, the determination of the Superintendent of Schools of the respondent, made after a hearing, to terminate his employment as a custodian is supported by substantial evidence (see, Matter of Lahey v Kelly, 71 NY2d 135; Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Glinka v Town of Poughkeepsie, 209 AD2d 773; Matter of Romano v Town Bd., 200 AD2d 934).
The petitioner’s remaining contentions are either unpreserved for review or without merit. Mangano, P. J., Ritter, Goldstein and H. Miller, JJ., concur.